

Exhibit 10(b)




First Amendment to
The Entergy Corporation Outside Director Stock Program
Established under the 2011 Equity Ownership and Long Term Cash Incentive Plan
of Entergy Corporation and Subsidiaries




1.  
General



This First Amendment (the “Amended Program”) hereby amends and restates the
Entergy Corporation Outside Director Stock Program established pursuant to
Article X of the 2011 Equity Ownership and Long Term Cash Incentive Plan of
Entergy Corporation and Subsidiaries, as effective May 6, 2011  (the “Plan”),
the terms of which are incorporated into the Amended Program.  References in
this Amended Program to any specific Plan provision do not limit the
applicability of any other Plan provision. This Amended Program shall be
effective as of June 1, 2012 (the “Effective Date”) and shall, along with the
terms of the Plan, govern Awards granted after the Effective Date.  Capitalized
terms used in this Amended Program have the meanings assigned to them in the
Plan.  As of the Effective Date, this Amended Program shall supersede and
replace the Entergy Corporation Outside Director Stock Program established under
the Plan.


2.  
Purpose



The purpose of the Amended Program is to promote the interests of Entergy and
its shareholders by attracting and retaining Outside Directors of outstanding
ability and enabling Outside Directors to participate in the long-term growth
and financial success of Entergy.
 
3.  
Eligibility

 
The only persons eligible to participate in the Amended Program are Outside
Directors.
 
4.  
Administration

 
Pursuant to Article IV of the Plan, the Board shall administer the Plan with
respect to any Award granted to an Outside Director; provided, however, that the
Board may delegate its authority to administer the Amended Program to any
committee or subcommittee of the Board that is comprised solely of Outside
Directors.
 
5.           Quarterly Stock Awards
 
 
5.1.
Quarterly Stock Awards.  Subject to the provisions of Section 3.2 of the Plan
and Sections 6 and 7 of the Amended Program, each Outside Director shall receive
on an Award Date (as defined in Section 5.3 below) a quarterly grant of shares
of Common Stock equal in value to $11,250 (the “Quarterly Stock Award”) as of
such Award Date, for serving as an Outside Director during the entire calendar
quarter ending on, or immediately prior to, such Award Date.  The number of
shares of Common Stock granted on an Award Date shall be determined by dividing
(a) $11,250 by (b) the closing price of Common Stock on the New York Stock
Exchange (“NYSE”) on such Award Date.  Any fractional share that results from
this determination shall be rounded up to the next whole share and shall be
included in the applicable Quarterly Stock Award.

 
 
5.2.
Consideration.  Each Quarterly Stock Award is granted in exchange for services
rendered during the calendar quarter ending on, or immediately prior to, the
Award Date and does not require the payment of consideration.

 
 
5.3.
Award Dates.  Quarterly Stock Awards will be granted on the last day of May,
August, November and February of each year or, if such date is a day on which
the NYSE is not open for trading, the next succeeding NYSE trading day (each an
“Award Date”):

 
 
5.4.
Proration.  If an Outside Director serves as an Outside Director for less than
the full calendar quarter ending on, or immediately prior to, an Award Date, the
number of shares of Common Stock awarded to the Outside Director on such Award
Date shall be determined by multiplying the number of shares (including
fractional shares) of Common Stock such Outside Director would have received on
such Award Date had he or she served as an Outside Director for the full
calendar quarter (as determined under Section 5.1, but without regard to the
last sentence thereof) by a fraction, the numerator of which is the
actual  number of days (up to 90) the individual served as an Outside Director
during the applicable calendar quarter and the denominator of which is 90
days.  Any fractional share that results from this determination shall be
rounded up to the next whole share and shall be included in the pro-rated Award
to the Outside Director.

 
 
5.5.
Employment by System Company.  If an Outside Director subsequently becomes an
employee of a System Company while remaining a member of the Board, the former
Outside Director’s participation in the Amended Program will be terminated
effective immediately upon his or her employment by the System Company.  The
change in the Outside Director’s employment status shall have no effect on
Quarterly Stock Awards granted prior to his or her employment by a System
Company; provided that the former Outside Director shall be entitled to a
pro-rated Award for such calendar quarter in accordance with Section 5.4 of the
Amended Program.

 
 
5.6.
Taxes.  If required by applicable law, the Outside Director shall pay to Entergy
any amount necessary to satisfy applicable federal, state or local tax
withholding requirements attributable to the Quarterly Stock Awards promptly
upon notification of the amounts due. If required to pay withholding taxes, the
Outside Director may, to the extent consistent with the requirements of Section
409A of the Internal Revenue Code (“Code”) and regulations thereunder, elect to
pay such taxes from the shares of Common Stock that otherwise would be
distributed to such Outside Director, or from a combination of cash and shares
of Common Stock.  As provided in Section 12.2 of the Plan, Common Stock related
to that portion of an Award utilized for the payment of withholding taxes shall
not again be available for Awards under the Plan.

 
 
5.7.
Delivery.  Entergy may deliver shares of Common Stock representing a Quarterly
Stock Award by book-entry credit to the account of the Outside Director or by
the delivery of certificated shares.  Entergy may affix to these shares any
legend that Entergy determines to be necessary or advisable.

 
6.           Deferral
 
In lieu of taking delivery of shares of Common Stock on an Award Date, an
Outside Director may elect to defer the receipt of such Quarterly Stock Award to
a subsequent calendar year provided that he or she files an irrevocable written
deferral election with the Board of Directors no later than the 31st day of
December of the calendar year immediately preceding the calendar year in which
commence the services to which the Award Date relates.  Accordingly, for those
Quarterly Stock Awards granted with respect to the quarters ending on the last
day of May, August and November, such deferral election must be filed by
December 31 of the calendar year immediately preceding such Award Dates and, for
those Quarterly Stock Awards granted with respect to quarters ending on the last
day of February, such deferral election must be filed by December 31 of the
second calendar year immediately preceding such Award Dates.  Quarterly Stock
Awards deferred pursuant to this Section 6 shall be deferred as equity units,
each of which shall have the value equivalent of one (1) share of Common
Stock.  Equity units do not represent actual shares of Common Stock and no
shares of Common Stock will be purchased or acquired for the payout of any
Quarterly Stock Award deferred under this Amended Program.  Each Outside
Director’s deferred equity units shall be credited to a bookkeeping account
maintained by Entergy with respect to such Outside Director’s deferrals.


The Outside Director’s written deferral election must specify the date on which
the deferred equity units will be paid (“Payment Date”), which Payment Date must
be no earlier than January 2nd of the third calendar year immediately following
the calendar year in which the applicable Award Date occurs.  Quarterly Stock
Awards deferred pursuant to this Section shall accrue dividend equivalents,
which dividend equivalents will be paid on the Payment Date together with
interest calculated at an annual rate based upon the 52-week U.S. Treasury Bill
Rate as in effect on the first business day of each year. On each Payment Date,
equity units deferred and elected to be paid out on such date shall be paid in
cash based upon the closing price of Common Stock on the NYSE as of the close of
business on the Payment Date plus accrued dividend equivalent rights and
interest; or if such Payment Date is a day on which the NYSE is not open for
trading, the closing price of Common Stock on the next succeeding NYSE trading
day.


All deferral rights or provisions contained in this Amended Program shall be
subject to all conditions, restraints and limitations as may from time to time
be imposed by the Plan, including, without limitation, any amendments to such
Plan made pursuant to Code Section 409A and any and all regulations and guidance
released thereunder.  Such limitation will restrict the ability of an Outside
Director to accelerate the distribution of any deferred Quarterly Stock Awards
together with other restrictions.
 
7.  
Miscellaneous

 
The Board reserves the right at any time to amend the terms and conditions set
forth in this Amended Program to the extent permitted under the Plan.  Further,
the Amended Program is intended to comply with the amended applicable
requirements of Code Section 409A and the regulations thereunder and shall be
administered in accordance with Code Section 409A and the regulations thereunder
to the extent the Amended Program is subject thereto.  To the extent that any
provision of the Amended Program would conflict with the requirements of Code
Section 409A and the regulations thereunder or would cause the administration of
the Amended Program to fail to satisfy such requirements, such provision shall
be deemed null and void to the extent permitted by applicable law.

 
 

--------------------------------------------------------------------------------

 
